                               Case 2:18-cv-01625-RFB-BNW Document 66 Filed 11/14/19 Page 1 of 4

                        NICHOLAS G. V ASKOV
                        City Attorney
                   2    Nevada State Bar No. 8298
                        MICHAEL J. OH
                   3    Assistant City Attorney
                        Nevada Bar No. 7470
                   4    WADE B. GOCHNOUR
                        Nevada Bar No. 6314
                   5    240 Water Street, MSC 144
                        Henderson, NV 89015
                   6    (702) 267-1382 Telephone
                        (702) 267-1201 Facsimile
                   7    Michael. Oh@cityothenderson.com
                        Wade.Gochnour@cityothenderson.com
                   8
                        Attorneys for Defendants CITY OF HENDERSON,
                   9    PHILLIP WATFORD, KARL LIPPISCH
                   10
                                                      UNITED STATE DISTRICT COURT
        ~          11
        :!
:.I     u
        :,:                                                   DISTRICT OF NEVADA
~
:;.,_   :;;: .,,   12
:;.,_ z .... -
0 C :.,.i ~
:- ~ ~"" 13
>:.I ... >
:.io:r.Z
z z,:,,: .               DANIEL ANDREWS,                                  CASE NO.:         2: 18-cv-0 1625-RFB-BNW
~ :.I :.I 1$       14
o=~:r.
~U..;>-C::
<0--:.1                                          Plaintiff,
>>tr.~
                   15
!-!- 0 :.I                                                   STIPULATION AND ORDER EXTEND
WWA=                      V.                                 DISCOVERY CUT-OFF DATE,
                   16

 ®            l 17

                   18
                         CITY OF HENDERSON, a Nevada
                         Municipal   Corporation,
                         WATFORD, and KARL LIPPISCH,
                                                     PHILLIP
                                                             DISPOSITIVE MOTION DATE, AND THE
                                                             PRE-TRIAL ORDER DATE
                                                             (THIRD REQUEST)

                   19                            Defendants.

                   20
                                 Plaintiff, DANIEL ANDREWS ("Andrews") and Defendants CITY OF HENDERSON,
                   21
                        PHILLIP WATFORD, and KARL LIPPISCH ("Defendants"), by and through their counsel, hereby
                   22
                        stipulate and agree as follows:
                   23
                                  I.   On August 28, 2018, Plaintiff filed their Complaint [#1].
                   24
                                 2.    On October 24, 2018, Defendants filed their Motion to Dismiss Plaintiffs Complaint
                   25
                        [#17].
                   26
                                 3.    On November 6, 2018, Plaintiff filed their Opposition to Defendant's Motion to
                   27
                        Dismiss Plaintiffs Complaint [#18].
                   28
                                 4.    On November 13, 2018, Defendants filed their Reply in Response to Plaintiffs
         Case 2:18-cv-01625-RFB-BNW Document 66 Filed 11/14/19 Page 2 of 4


     Opposition to Defendant's Motion to Dismiss Plaintiffs Complaint [#19].
2
              5.    On January 16, 2019, the United States District Court filed its Scheduling Order [#21 ],
3
              6.    On January 23, 2019, the parties jointly filed their Proposed Discovery Plan and
4
     Scheduling Order [#24]
5
              7.    The parties filed a first request for an extension as it relates to expert disclosures, Interim
6
     Status Report, and the Discovery Cut-Off dates.
 7
              8.    On February 13, 20 I9, the United States District Court filed its Order [#28], granting
 8
     the stipulated extension of the expert disclosure, Interim Status Report, and the Discovery Cut-Off
9
     dates.
10
              9.    On February 22, 2019, Plaintiff filed a Motion to Amend the Complaint [#32] and

     Defendants filed their Opposition [#34] to said Motion on March 7, 2019.

              10.   On May 13, 2019, the parties filed a second request for an extension of the rebuttal

     expert disclosure deadline, discovery deadline, dispositive motion deadline as Plaintiffs counsel was

     scheduled to have open heart surgery and needed at least two months to recuperate.

              11.   On May 14, 2019, the United States District Court filed its Order [#41], granting the

     second request for a stipulated extension.

18            12.   On August 21, 2019, a United State District Court Judge Boulware held a hearing on

19   Defendant's Motion to Dismiss and Plaintiffs Motion to Amend the Complaint. At the hearing, the

20   Honorable Richard Boulware granted, in part, and denied, in part, Defendant's Motion to Dismiss

21   and granted Plaintiff leave of court to file a First Amended Complaint. The Court further provided

22   Plaintiff 30 days to serve the newly added Defendant Phillip Watford and extended the discovery

23   deadline by thirty days to October 18, 2019, and the Dispositive Motion deadline to November 17,

24   2019 [#55]. The Court further ordered the Joint Pretrial Order to December 17, 2019.

25            13.   On August 28, 2019, Plaintiff filed his First Amended Complaint [#49] and served

26   Defendant City of Henderson and Karl Lippisch on August 29, 2019.

27            14.   On September 11, 2019, Defendants City of Henderson and Karl Lippsich filed their

28   Answer to the First Amended Complaint [#56].


                                                          2
                              Case 2:18-cv-01625-RFB-BNW Document 66 Filed 11/14/19 Page 3 of 4


                                15.   On October 23, 2019, Plaintiff served newly added Phillip Watford.
                   2
                                16.   On November 12, 2019, Defendant Phillip Watford filed his Answer to Plaintiffs First
                   3
                       Amended Complaint [#64].
                  4
                                17.   This Request for an extension of discovery and unexpired dates is the third request
                   5
                       and is not sought for any improper purpose or other purpose of delay. This request is made due to
                   6
                       the newly added Defendant Watford being served after the discovery cut-off deadline of October 18,
                   7
                       2019, and to afford Plaintiff the opportunity to depose newly added Defendant Watford. Both parties
                   8
                       have completed all discovery with the exception of the deposition of the newly added Defendant
                   9
                       Watford. Because newly added Defendant Watford was served after the discovery deadline, good
                  10
                       cause exists for the requested extension.
                  11
         "'"
         :!
:..J     u                      18.   This is the third request for an extension and applies only to the extension of the
~
:.,..
         V:
                  12
      :::E "'
:.,..z:...-
oow~                   discovery deadline as applied to Defendant Watford to allow Plaintiff an opportunity to depose newly
V: iQ :...I oc:   13
~u.i;=>
:...iov:Z
z z   = . 14           added Defendant Watford, obtain responses to pending written discovery and the unexpired
"' ::!;,.i ~

~o =
~-~v:
 :.,..3:   ~           dispositive motion deadline. The parties respectfully submit that the reasons set forth above constitute
>>"'~
                  15
   = :...I
f- f-
wtiA:                  compelling reasons and good cause for the stay of discovery.
                  16

 ®                17
                  18
                                19.   All parties, as indicated by the signature of counsel below, agree and stipulate to stay

                       discovery at this time with extensions to the following deadlines:

                  19                  a.      Discovery Cut Off - December 20, 2019

                  20                  b.      Dispositive Motions - January 20, 2020
                       II I
                  21
                       II I
                  22
                       II I
                  23
                  24   II I

                  25   II I

                  26   II I
                  27   II I
                  28
                       II I

                                                                          3
         Case 2:18-cv-01625-RFB-BNW Document 66 Filed 11/14/19 Page 4 of 4


                   c.      Pre-trial Order - February 19, 2020. If dispositive motions are filed, then this
2
     deadline shall by suspended until 30 days after the Court files an Order on any Dispositive Motions.
3
     DATED this     14'" day of November, 2019.           DATED this     1411'   day of November, 2019.
4
     CITY OF HENDERSON                                    LAW OFFICES OF PETER GOLDSTEIN
5

6      Isl Michael J. Oh                                     Isl Peter Goldstein
     MICHAEL J. OH                                        PETER GOLDSTEIN, ESQ.
7    Assistant City Attorney                              Nevada Bar No. 6992
     Nevada Bar No. 7470                                  10785 West Twain Avenue, Suite 230
8    WADE B. GOCHNOUR                                     Las Vegas NV 89135-3028
     Nevada Bar No. 6314                                  Attorney for Plaintiff
9    240 Water Street, MSC 144                            DANIEL ANDREWS
     P.O. Box 95050, MSC 144
10   Henderson, NV 89009-5050
     Attorneys for Defendants
     CITY OF HENDERSON, PHILLIP WATFORD,
     KARL LIPP/SH


                                                  ORDER

                          IT IS SO ORDERED IT IS SO ORDERED.

                          DATED: November 15, 2019
                                                  U.S. MAGISTRATE JUDGE
                                                  DATED:_ _ _ _ _ _ _ _ _ _ _ __
18

19                        __________________________________________________
20                        BRENDA WEKSLER
                          UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


                                                      4
